 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ANGELA FELDMANN,                                  CASE NO. C20-580 MJP

11                                 Plaintiff,                 MINUTE ORDER

12                  v.

13          LAKEVIEW LOAN SERVICING
            LLC, et al.,
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            Defendants filed a Motion for Reconsideration. (Dkt. No. 25.) The Court requests that
19
     Plaintiff file a response to the Motion of no more than 5 pages that shall be due by no later than
20
     May 19, 2021. No reply from Defendants shall be filed unless expressly requested by the Court.
21
     \\
22
     \\
23
     \\
24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed May 12, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
